Per curiam.
We find no error in granting the parties a no-fault divorce on the pleadings. Appellant’s suit for divorce as amended was sought on the grounds of cruel treatment, adultery and desertion. Appellee’s counterclaim for divorce as amended was sought on the grounds of cruel treatment and an irretrievably broken marriage. As stated in Dickson v. Dickson, 238 Ga. 672, 674 (235 SE2d 479) (1977), "No fault divorce judgments on the pleadings have been granted where one party sought a divorce on the ground that the marriage was irretrievably broken and the other party counterclaims for divorce on the same or any other ground. The basis for these decisions is that the pleadings show that there is no dispute over the fact that the marriage has ended in fact.”

Judgment affirmed.


All the Justices concur.